Case: 1:16-cv-08303 Document #: 213-5 Filed: 10/18/18 Page 1 of 7 PageID #:2912




                             Exhibit J
   Email Regarding School Schedule
            Case: 1:16-cv-08303 Document #: 213-5 Filed: 10/18/18 Page 2 of 7 PageID #:2912
                                  CCSAO T.S. v 20TH CENTURY 3597
Alesha Riegler (Juvenile Temporary Detention Center)

From:                                  Alonso, Nikita <ntalonso@cps.edu>
Sent:                                  Monday, September 25, 2017 1:44 PM
To:                                    Harris, Leonard
Cc:                                    Alesha Riegler (Juvenile Temporary Detention Center); Margaret Olesnavage (Juvenile
                                       Temporary Detention Center); Zenaida Alonzo (Juvenile Temporary Detention Center);
                                       Spearmon, Jenelle; Syrena Bodden; Susan Bernard
Subject:                               Re: Empire - Request for Documents
Attachments:                           Chicago_14-15_Calendar.pdf; Final Summer Schedule 2015 July 24, 2015.pdf; Summer
                                       JTDC MTWR and Friday Student Updated July 15, 2015.pdf; SV15_16_Calendar.pdf



Please find attached the information I was able to retrieve pertaining to Empire.

June 22-25, 2015 no school. Filming occurred during the time between the end of the regular 2014-2015 school year and the summer school
2015 session.

July 13-16, 2015. The school was in session. Please refer to the attached student movement schedule.

July 25, 2015. No school as date falls on Saturday

August 23-25, 2015 Summer School had ended by this time.

Also, please find the CPS 2015-2016 and 2016-2017 school year calendars attached.

Nick Alonso
NBJ Scheduler

On Wed, Sep 20, 2017 at 12:44 PM, Harris, Leonard <lharris5@cps.edu> wrote:
 Mrs. Riegler,

 I will have Mr. Alonso the school's programmer provide you with the information you requested. Thank you.I

 Mr. Alonso,

 Please provide Mrs. Rieger with the information that she is requesting. Thank you.

 Principal Harris

 On Tue, Sep 19, 2017 at 4:01 PM, Alesha Riegler (Juvenile Temporary Detention Center)
 <Alesha.Riegler@cookcountyil.gov> wrote:

  Dr. Harris,



  By October 3, 2017, please provide us with documents showing which days school was scheduled to be in
  session in 2014, 2015 and 2016.



, Thankyou,
                                                                    1
           Case: 1:16-cv-08303 Document #: 213-5 Filed: 10/18/18 Page 3 of 7 PageID #:2912
                                 CCSAO T.S. v 20TH CENTURY 3598


 Alesha M. Riegler

 legal Affairs Coordinator


 Office of legal Affairs, Compliance, Public & Media Relations


 Cook County juvenile Temporary Detention Center


 1100 South Hamilton Avenue


 Chicago, Illinois 60612


 Office: (3121433-5795




Dr. Leonard Harris
Principal
Nancy B. Jefferson Alternative H.S.
1100 S. Hamilton Ave.
Chicago IL. 60612
312-433-7120




                                                                 2
                                          Case: 1:16-cv-08303 Document #: 213-5 Filed: 10/18/18 Page 4 of 7 PageID #:2912
                                                                CCSAO T.S.    v 20TH
                                                                       Nancy Jefferson       CENTURY
                                                                                       Alternative High School 3600
Updated July 10, 2015                                                                                                Dr. Shingles, Principal
                                                                                                                          5th Quarter
                                                                                                                                                                                                                     MTWR Schedule
                                                                                                                                  ~11@ffitii4§@ffli.
                                                                                                                                                                                                       Peri0d'7'<.
                                                                                                                                                                                         ,m        1:21nin-2:i21.:
               Social Science                  Computer Info Tech                             Math                      Music            '
                                                                                                                                                         Lunch               Science                   English
              Whitfield/Bullocks                 Olguin/Bullocks                        Sampedro/Nnawuchi          Bartels/Bullocks                                      Thomas/Patterson            Stacy/Hanks               T. Johnson
                     305                                308                                    304                       305                              305                  304                       305                      304
                     Art                          Social Science                        Computer Info Tech              Math                             Lunch                Musk                     Science                  English
                 T. Johnson                      Whitfield/January                            Olguin             Sampedro/Nnawuchi                                            Bartels              Thomas/Patterson           Stacy/Hanks
                     304                                305                                    308                      304                               304                  305                       304                      305
                                                                                                                                                                           . ~creatlOn·..
                                                                                                                                                                           NorthGyip,
                                                                                                                                                                     '




                   Science                            English                                Spanish               Social Science                        Lunch                  Art                     Music                    Math
                Thomas/Pope                         Stacy/Hanks                              Escobar              Thompson/Januaiy                                          Dority                      Bartels            Sampedro/Nnawuchi
                    306                                 310                                    311                     306                                306                312                         316                      306
                   English                           R~reaii.On                '   '         Science             Computer Info Tech                      Lunch         Social Science                     Art                    Math
   3~   I      Rizzo/Brothers
                    318
                                                     Nbt$ Yard                     ,,     Thomas/Kumm
                                                                                               306
                                                                                                                        Olguin
                                                                                                                          308                             314
                                                                                                                                                                      Whitfield/Tempel
                                                                                                                                                                             310
                                                                                                                                                                                                      T. Johnson
                                                                                                                                                                                                         312
                                                                                                                                                                                                                             Neville/Owolabi
                                                       '                  ',
                                                                                                                                                                                                                                   311
                                    ,''
                 Recreaf.ion                            Science                              English                     Art                             Lunch             Health                       Math                      Social
   3G I         . Sqtith Gyip                         Thomas/Pope                         Stacy/Bullocks             T. Johnson                                            Strama                 Sampedro/Nnawuchi           Miner!Iempel
                                                          306                                  310                       312                              312                317                         306                       310
                   English                           Social ScieD.ce                         Science                 Drivers Ed                          Lunch              Math                     RecreatioD. ·               Spanish
                Barnett/Mabry                        Minerffempel                         Huq/J. Palmer                Strama                                        Woldemariam/Vemon                North Gyip.          J. Johnson/Bullocks
                     317                                  320                                  314                       317                              317                318                                                   312
                   Science                    -- :· · Recreation                            Drivers Ed              Social Sciene                        Lunch            Spanish                       Math                     English
                Huq/J. Palmer                        North<:;ym                               Strama               Miner/Lohmeier                                        J. Johnson               WoldemariamNemon            Barnett/Mabry
                     314                                                                       305                       320                              320                316                         318                       316
                 ReCre8tioD. ·                         Science                                 Art                      Math                             Lunch         Social Science                  English                  Drivers Ed
   SK.I          N<>rthGym                         Huq/J. Palmer                            T.Johnson            Woldemariam/Vemon                                     Miner/Bullocks               Barnett/Mabry                Strama
                       '·•.                              314                                   312                       318                              318                320                         317                      317
                     Music                            Spanish                                English                    Math                             Lunch             Science                    Computer               Social Science
   5F I          Sutton/Leigh                        J. Johnson                           Barnett/Mabry           Neville/Owolabi                                       Huq/J. Palmer                  Olguin               Martinez/Wilson
                      220                                312                                   316                       311                              311                306                         308                      314
                    Spanish                            English                               Science                 Recreation                          Lunch         Social Science                    Math              Computer Info Tech
   5H·I             Escobar                        Barnett/Mabry                         Mayes-Askew/Pope            North Gyip              :                        Martinez/Wilson               Neville/Owolabi             Olguin
                      311                                317                                   320           .                '
                                                                                                                                         '                218                314                          311                     308
                    Spanish                            English                                Music                Social Science                        Lunch              Math                       Science                Recreation
   5G I           J. Johnson                       Rizzo/Brothers                             Bartels             Whitfield/Tempel                                     Neville/0.Volabi              Huq/J. Palmer             North <:;ym
                      316                                318                                   317                      310                               310                311                          314
                                                                                                                          I          '           I') I

        Science Alonso 7:45-8: 10                          Music                               Math                                                      Lunch                                         English             Reading W. Taylor
   3H I      Social Science
         Miner/Temoel 8:10-8:36
                                                           Bartels

                                                     Recreation
                                                                                        WoldemariamNemon
                                                                                         9:37 am-10:03 am
                                                                                                                                                                          Recreation 3B
                                                                                                                                                                                              l         Rizzo
                                                                                                                                                                                                   1A6 PM- 2•12 PM
                                                                                                                                                                                                                       I     Music/Sutton




               Social Science
            Minerffemnel 7:45-810
                                      l              South r ....,..,.,
                                                                                            Recreation
                                                                                            North n..rm
                                                                                                                                                         Lunch
                                                                                                                                                                            North Yard


        I                                 I
                                                                                                                                             l
   3M                                                 Science                                 Math                     Spanish                                                                         English
                                                Jackson/Freighbnan                      Woldemariam/Vemon             J. Johnson                                                                        Rizzo
                                                                                         W.03 am-10:28 am                                                        I                            I    Ul PM-L46 PM
                                                                            Case: 1:16-cv-08303 Document #: 213-5 Filed: 10/18/18 Page 5 of 7 PageID #:2912
                                                                                                  CCSAO T.S.   v 20TH CENTURY 3602
                                                                                                          Nancy Jeffenion A1ternative School
Updated July 10, 2015                                                                                                                                              Dr. Shingles., Principal
                                                                                                                                                                        5th Quarter
                                                                                                                                                                                                                                                                                      Friday Schedule
                                                                                                                                                               I       It.

                                      ·-;pertoi:I i- -"- _,.:':-               ·:- Perio·d:2:· --                    ·:--- :pefi'Od3--:-   .;:;::·>"   ,'
                                                                                                                                                                               '
                                                                                                                                                                 Peliod.:4'- -- ·.             '.t<P-e'i:iOd-:5:·-- ~-"" .. - ·<:::.--Penoo6.-        - ---::< <·   .::.per1od~1-·-          <---       --_.,   <.Penoa 3: - -:
                     '       '
                                    7:45~1D.'i8:298m                          8!33a.0:9:'f13.in                '"    !l:21am:.:.1o:OSSrii "                 10:·09am-tO:sJam. ·               10':573iil-tl!418ill      ·-   "lli4~a'rii.;.t2i29nin           ·12£33D.U-i:11nm          ..
                                                                                                                                                                                                                                                                                        ·           ·    't:2lnm~2'i05nm
                                     Social Science                         Computer Info Tech                             Math                                   Music                             Lunch                             Science                         English                                      Art
           JD                      Whitfield/Bullocks                         Olguin/Bullocks                       Sampedro/Nnawuchi                        Bartels/Bullocks                                                     Thomas/Patterson                  Stacy/Hanks                                 T. Johnson
                                          305                                       308                                      304                                             305                     305                                304                             305                                        304
                                          Art                                  Social Science                       Computer Info Tech                                   Math                       Lunch                             Music                           Science                                    English
           3E.                        T. Johnson                             Whitfield/January                             Olguin                           Sampedro/Nnawuchi                                                         Bartels                  Thomas/Patterson                                 Stacy/Hanks
                                          304                                       305                                     308                                    304                                304                             305                                304                                        305
                                                                                                                                                                                                                      ···:. --- :lte:tre-ation
           3F                                                                                                                                                                                                                     North Gym
           .. ·                                                                                                                                                                                                          ,,-, ",,":-
                                                                                                                                                                                                                             __                  ,,


              .                                                                                                                                                                                                                                                     Music
                                        Science                                   English                                Spanish                              Social Science                        Lunch                            Art                                                                    Math
  ,,4c':                             Thomas/Pope                                Stacy/Hanks                              Escobar                             Thompson/January                                                       Dority                          Bartels                         Sampedro/Nnawuchi
            ·.                            306                                       310                                     3!1                                     306                              306                             312                              316                                    306
                                        English                        ..       Recreation,, __:-::___. - __             Science                            Computer Info Tech                      Lunch                      Social Scil~nce                        Art                                   Math
   I 3J                              Rizzo/Brothers                             NQrth Yard                   ·.·.     Thomas/Kumm                                 Olguin                                                      Whitfieldffempel                    T. Johnson                          Neville/Owolabi
   '                                      318                               .....                 .       ..                306                                     308                              308                             310                              312                                    311
  1                                   Recreation-                                 Science                                English                                    Art                             Lunch                          Health                            Math                                   Social
   ! 3G                                S~ulhGym                                 Thomas/Pope                           Stacy/Bullocks                            T. Johnson                                                         Strama                    Sampedro/Nnawuchi                          Minerffempel
                                                    .                               306                                     310                                     312                              312                             317                              306                                    310
                                        English                                Social Science                            Science                                Drivers Ed                          Lunch                           Math                       -- Recreation ·                             Spanish
           5A                        Barnett/Mabry                             Miner/Tempel                           Huq/J. Palmer                               Strama                                                     WoldemariamNemon                     North Gym                         J. Johnson/Bullocks
                                          317                                       320                                     314                                     317                              317                             318                                                                     312
                                        Science                                 Recreation                              Drivers Ed                             Social Sciene                        Lunch                         Spanish                          Math                                    English
   '
           5J                        Huq/J. Palmer                               North ayi;,                              Strama                              Miner/Lohmeier                                                     J. Johnson                  WoldemariamNemon                          Barnett/Mabry
                                          314                                                                               305                                     320                              320                             316                            318                                      316
                                      Recr'~ation-                 .               Science                                  Art                                    Math                             Lunch                      Social Science                     English                                Drivers Ed
   •5K                                North.Gym                    .           Huq/J: Palmer                            T. Johnson                          WoldemariamNemon                                                   Miner/Bullocks                  Barnett/Mabry                                Strama
                 .       .                     ·.              .
                                                                                     314                                    312                                     318                              318                             320                            317                                      317
            ..
                                          Music                                   Spanish                                English                                   Math                             Lunch                          Science                       Computer                              Social Stience
           5F                         Sutton/Leigh                               J. Johnson                           Barnett/Mabry                           Neville/Owolabi                                                   Huq/J. Palmer                      Olguin                             Martinez/Wilson
   f                                       220                                       312                                    316                                     311                              311                             306                            308                                      314
                                        Spanish                                    English                               Science                                Recreaiion                          Lunch                      Social Science                      Math                             Computer Info Tech
   '5H                                   Escobar                               Barnett/Mabry                         Mayes-Askew/Pope                           North Gym                                                     Martinez/Wilson                 Neville/Owolabi                               Olguin
  I'                                       311                                       317                                    320                                                                      218                             314                            3tt                                      308
   '                                    Spanish                                    English                                Music                               Social Science                        Lunch                           Math                          Science                                :R.ecrCation
   f.5G                                J. Johnson                              Rizzo/Brothers                             Bartels                            Whitfield/Tempel                                                 Neville/Owolabi                   Huq/J. Palmer                I           North Gym
                                           316                                       318                                    317                                     310                               310                            311                             314                                            .    ·.
                                                                                                                                                                   I          l
                                                                                                                                                                                      '
                                                                                                                                                                                               .,
   I                         Science Alonso 7:45-8:07                               Music                                  Math                                                                     Lunch                                                              English                          Reading W. Taylor
   !3H                            Social Science                                    Bartels                         WoldemariamNemon                                                                                                                                    Rizzo                             Music/Sutton
                             Miner/Temoel 8:07-8:29                                                                  9:21 am-9:43 am                                                                                                                            12:54vm-1:17vm
   '                                                                            Recreation                                                                                                          Lunch                          Recreation 3B
   Aloha                                                                        South r:rvm                                                                                                                                         North Yard
   :.JK                             Social Science                                                                      Recreation                                                                  Lunch
       '                         Minerffemvel 7:45-8:13                                                                 North r:rvm
                                                                                   Science                                Math                                           Spanish                                                                                    English

       ~s                                                                    Jackson/Freightman                     WoldemariamNemon
                                                                                                                     9:43am-10:05 am
                                                                                                                                                                       J. Johnson                                                                                    Rizzo
                                                                                                                                                                                                                                                              12:33 pm- 12:54 pm
                                         Case: 1:16-cv-08303 Document #: 213-5 Filed: 10/18/18 Page 6 of 7 PageID #:2912
                                                               CCSAO T.S.    v 20TH CENTURY 3604
                                                                      Nancy Jefferson Alternative High School
uridated July 24, 2015                                                                           Dr. Shingles, Principal
                                                                                                      5th Quarter
                                                                                                                                                                                 MTWR Schedule

                                                                                                                                                                                                     ,m
             Social Science               Computer Info Tech           Math                         Music                       Lunch        Science                 English               Art
            Whitfield/Bullocks              Olguin/Bullocks      Sampedro/Nnawuchi             Bartels/Bullocks                          Thomas/Patterson          Stacy/Hanks          T. Johnson
                   305                           308                    304                          305                         305           304                     305                  304
                      Art                   Social Stience       Computer Info Tech                 Math                        Lunch         Music                  Science             English
               T. Johnson                  Whitfield/January           Olguin             Sampedro/Nnawuchi                                  Bartels             Thomas/Patterson      Stacy/Hanks
                   304                           305                    308                      304                             304           305                     304                 305
             Social Science                     Science                Math                        Spanish                      Lunch      Recreation       '
                                                                                                                                                                     English              Music
             Minerffempel                 Jackson/Freightman     WoldemariamNemon             J. Johnson                                   North Gyfu             Rizzo/Bullocks       Sutton/Leigh
                   320                            316                  318                        316                            316                                   310                 220
                Science                         English               Spanish               Social Science                      Lunch           Art                   Music               Math
   4C I       Thomas/Pope                     Stacy/Hanks             Escobar              Thompson/January                                    Dority                 Bartels       Sampedro/Nnawuchi
                   306                            310                   311                       306                            306            312                    316                  306
                 English                      Rec re?. ti.On          Science             Computer Info Tech                    Lunch     Social Science               Art                 Math
   3J   I    Rizzo/Brothers                   North:Yard           Thomas/Kumm                      Olguin                               Whitfield/Tempel           T. Johnson        Neville/Owolabi
                  318                '
                                                           ,',
                                                                        306                          308                         314            310                     312                 311
              Recreation                       Science                English                        Art                        Lunch         Health                  Math                 Social
   3G   I      llo.uth Gyfu                 Thomas/Pope            Stacy/Bullocks             T.Johnson                                       Strama            Sampedro/Nnawuchi       Miner/Tempel
                  '
                                                 306                    310                      312                             312            317                    306                  310
                 English                    Social Science            Science                 Drivers Ed                        Lunch          Math                Recreation             Spanish
   SA   I     Barnett/Mabry                 Miner!Tempel            Huq/J. Palmer               Strama                                  WoldemariamNemon            NorthGyfu       J. Johnson/Bullocks
                   317                           320                    314                      317                             317            318                                         312
                 Science                      Rec~eation             Drivers Ed              Social Sciene                      Lunch        Spanish                   Math               English
              Huq/J. Palmer                   North Gyin               Strama               Miner/Lohmeier                                  J. Johnson          Woldemariam/Vemon      Barnett/Mabry
                   314                                                  305                      320                             320            316                     318                 316
               .Recreation                      Science                 Art                     Math                            Lunch     Social Science              English            Drivers Ed
               North Gym                    Huq/J. Palmer            T. Johnson           WoldemariamNernon                               Miner/Bullocks          BarnettfMabry            Strama
                                 '
                   '                              314                    312                     318                             318            320                     317                 317
                   Music                       Spanish                English                   Math                            Lunch         Science                Computer          Social Science
   SF   I      Sutton/Leigh                   J. Johnson           BarnettfMabry           Neville/Owolabi                                 Huq/J. Palmer              Olguin          Martinez/Wilson
                     220                          312                    316                      311                            311            306                     308                  314
                  Spanish                       English               Science                 Recreation                        Lunch     Social Science               Math         Computer Info Tech
   SH   I         Escobar                   Barnett/Mabry         Mayes-Askew/Pope               North Gyfu                              Martinez/Wilson          Neville/Owolabi          Olguin
                     311                          317                    320          '    '                 '
                                                                                                                                 218            314                     311                  308
                 Spanish                        English                Music                    Social Science                  Lunch          Math                   Science            Recreation
   SG   I       J. Johnson                  Rizzo/Brothers             Bartels                 Whitfield/Tempel                           Neville/Owolabi          Huq/J. Palmer        North Gym
                     316                          318                    317                          310                        310            311                     314
                                                                                                                           ,,
                                                                                                                                                                                              '




                                                                                                      I
                                                                                                                 '   '
                 Science                         Music                                                                          Lunch                                                    Reading
                  Alonso             I           Bartels                                                                                                                                 W. Taylor

                                              Recreation                                                                                  Recreation JB
                                              South r..um                                                                                  North Yard
                                                                     Recreation                                                 Lunch
                                                                     North
                                           Case: 1:16-cv-08303 Document #: 213-5 Filed: 10/18/18 Page 7 of 7 PageID #:2912
                                                                 CCSAO T.S.   v 20TH CENTURY 3613
                                                                          Naocy Jefferson Alternative School
Updated July 24, 2015                                                                      Dr. Shingles, Principal
                                                                                                5th Quarter
                                                                                                                                                                                                                    Friday Schedule

                  -· Period-f         ;I       >Period:?'.;-    - ·:-.>>:PeriOd 3 -        -Period·4 -_-_ -" ---        -:·:;pefiod--S--   ---          ·i· -:<:Pei'i0«f6_ -- -:_.~:.-:     -_-_,: -:.:· :renod·1           --- '.'-Penoa. s
                7:·.tsam-8:29.a:.U.          s:33am:.9i17am       9!21am-10:058m       10:.09ani-t0:53ain              1~:573m-11:-4tam.-              11:4SaiU-12:29o·m: · ---                  12:33om-1:-17om           l£21iiiit-2:05nm-
                 Social Science            Computer Info Tech            Math                 Music                          Lunch                          Science                                  English                       Art
      3D       Whitfield/Bullocks            Olguin/Bullocks    Sampedro/Nnawuchi       Bartels/Bullocks                                                Thomas/Patterson                           Stacy/Hanks                T. Johnson
                      305                          308                 304                    305                             305                               304                                    305                        304
                       Art                   Social Science     Computer Info Tech          Math                             Lunch                             Music                                 Stience                   English
      3E           T. Johnson               Whitfield/January        Olguin           Sampedro/Nnawuchi                                                        Bartels                            Thomas/Patterson           Stacy/Hanks
                       304                         305                 308                    304                             304                                305                                    304                       305
                 Social Science                  Science                 Math              Spanish                           Lunch                         Recreation                 .·.             English                   Music
      3F         Minerrfempel              Jackson/Freightman   WoldemariamNemon          J. Johnson                                             ··.
                                                                                                                                                         . North Gy)n                              Rizzo/Bullocks            Sutton/Leigh
                       320                         316                 318                    316                             316                                          .·     .                     310                       220
                     Science                     English             Spanish            Social Science                       Lunch                            Art                                      Music                      Math
      4C          Thomas/Pope                  Stacy/Hanks           Escobar           Thompson/January                                                      Dority                                    Bartels            Sampedro/Nnawuchi
                       306                         310                 311                    306                             306                             312                                       316                      306
                     English                   Re'cr-eation          Science          Computer Info Tech                     Lunch                       Social Science                                   Art                     Math
      JJ         Rizzo/Brothers                North:Yai"d        Thomas/Kumm                Olguin                                                     Whitfieldrrempel                           T. Johnson               Neville/Owolabi
                       318                                             306                    308                             308                             310                                      312                         311
                   Recreation                   Science              English                    Art ·                        Lunch                          Health                                    Math                       Social
      JG ,         s.outhGym                 Thomas/Pope          Stacy/Bullocks          T. Johnson                                                           Strama                           Sampedro/Nnawuchi             Minerrfempel
                                                  306                  310                    312                             312                                317                                   306                         310
                    English                  Social Science          Science              Drivers Ed                         Lunch                              Math                               Recreation                   Spanish
      SA         Barnett/Mabiy               Miner/Tempel          Huq/J. Palmer            Strama                                                     WoldemariamNemon                            North Gy)n             J. Johnson/Bullocks
                      317                         320                  314                    317                             317                              318                                                                 312
                    Science                   Recreation            Drivers Ed           Social Sciene                       Lunch                          Spanish                                   Math                       English
      SJ         Huq/J. Palmer                Nortli(]y)n             Strama            Miner/Lohmeier                                                     J. Johnson                           Woldemariam/Vemon            Bamett/Mabiy
                      314                                              305                    320                             320                              316                                     318                         316
                   Recreation                   Science                   Art                Math                            Lunch                       Social Science                              English                   Drivers Ed
  !   SK   I    , ,North Gy)n                 Huq/J. Palmer         T. Johnson        WoldemariamNemon                                                   Miner/Bullocks                           BametVMabiy                    Strama
                                                  314                   312                   318                             318                              320                                     317                         317
                      Music                     Spanish              English                 Math                            Lunch                          Science                                  Computer                Social Science
      SF          Sutton/Leigh                 J. Johnson         Bamett/Mabiy          Neville/Owolabi                                                   Huq/J. Palmer                                Olguin               Martinez/Wilson
 1:                    220                         312                  316                   311                             311                              306                                       308                       314
                    Spanish                      English             Science               Recreati.~n                       Lunch                       Social Science                                 Math              Computer Info Tech
      SH             Escobar                 Bamett/Mabiy        Mayes-Askew/Pope        . ,Ni>rtlii:Jyln                                                MartinezJWilson                           Neville/Owolabi                Olguin
                       311                         317                  320             ' ...: .. <                           218                              314                                       311                       308
  I                 Spanish                      English               Music             Social Science                      Lunch                            Math                                    Science               · Recreation
  'SG              J. Johnson                Rizzo/Brothers           Bartels           Whitfieldrfempel                                                 Neville/Owolabi                            Huq/J. Palmer              !forth(]y)n
                       316                         318                  317                     310                           310                              311                                       314

                     Science                     Music                                         "'            '           '
                                                                                                                             Lunch               I                                          I                         I         Reading
      JH             Alonso                      Bartels                                                                                                                                                                        W. Taylor

                                               Recreation                                                                    Lunch                       Recreation JB                      I
  iAioha                                       South r:rvm                                                                                                North Yard
  i 3K'                                                               Recreation                                   I         Lunch
                                                                      North r:rvm
  i 3M
  !
